


110 HR 6962 IH: Humanitarian Relief to Cuba

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6962
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Delahunt (for
			 himself, Mr. Flake,
			 Mr. Berman,
			 Mrs. Emerson,
			 Mr. McGovern,
			 Mr. LaHood,
			 Ms. DeLauro,
			 Mr. Moran of Kansas,
			 Mr. Payne,
			 Mr. Paul, Mr. Farr, Ms.
			 Harman, and Mr. Meeks of New
			 York) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To facilitate the provision of humanitarian relief to
		  Cuba.
	
	
		1.Short title;
			 Findings
			(a)Short
			 titleThis Act may be cited as the Humanitarian Relief to Cuba
			 Act.
			(b)FindingsCongress
			 makes the following findings:
				(1)Hurricane Gustav,
			 which struck Cuba on September 1, 2008, was the worst hurricane to hit the
			 island of Cuba in over 50 years. The Category Four storm displaced over 400,000
			 Cubans and damaged or destroyed 130,000 homes and caused severe damage to
			 infrastructure.
				(2)Hurricane Ike,
			 which made landfall on Cuba on September 7, 2008, forced the evacuation of over
			 2,500,000 Cubans, damaged an additional 100,000 structures, and damaged local
			 infrastructure.
				(3)The number of
			 Cubans left homeless is expected to reach 100,000, and the total economic
			 losses of Hurricanes Gustav and Ike are expected to reach upwards of
			 $10,000,000,000, with serious damage done to the island’s agricultural
			 industry.
				(4)In the wake of
			 past natural disasters, the United States eased restrictions to mobilize the
			 generous spirit of many thousands of Americans by allowing humanitarian aid
			 originating from the United States to be transported directly to Cuba to the
			 benefit of the Cuban people.
				(5)Allowing the
			 people of the United States to assist the Cuban people in reclaiming their
			 lives and livelihoods following a major natural disaster just 90 miles from the
			 United States is an important aspect of United States national security and
			 defense policy.
				2.Easing of
			 restrictions on travel to Cuba for a period of 180 days
			(a)In
			 general
				(1)Freedom of
			 travel for United States citizens and certain other persons to visit family
			 members in CubaFor the 180-day period beginning on the date of
			 the enactment of this Act, the President may not prohibit or regulate, directly
			 or indirectly—
					(A)travel to or from
			 Cuba by United States citizens or any person subject to the jurisdiction of the
			 United States with family currently residing in Cuba; or
					(B)any of the
			 transactions incident to such travel that are described in paragraph
			 (2).
					(2)Transactions
			 incident to travelThe transactions referred to in paragraph (1)
			 are—
					(A)any transaction
			 ordinarily incidental to travel to or from Cuba, including the importation into
			 Cuba or the United States of accompanied baggage for personal or family use
			 only;
					(B)any transaction
			 ordinarily incident to travel to or maintenance within Cuba, including the
			 payment of living expenses and the acquisition of goods or services for
			 personal and family use only; and
					(C)any transaction
			 ordinarily incident to the arrangement, promotion, or facilitation of scheduled
			 and nonscheduled travel to, from, or within Cuba, including lodging and meals
			 in an amount not to exceed the per diem amount authorized under chapter 57 of
			 title 5, United States Code.
					(b)Supersedes other
			 provisionsThis section supersedes any other provision of law,
			 including section 102(h) of the Cuban Liberty and Democratic Solidarity
			 (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)).
			(c)Effective
			 dateThis section applies to actions taken by the President
			 before the date of the enactment of this Act that are in effect on such date
			 and to actions taken on or after such date during the 180-day period beginning
			 on such date of enactment.
			3.Easing
			 restrictions on remittances for a period of 180 days
			(a)In
			 generalExcept as provided in subsection (b), for the 180-day
			 period beginning on the date of the enactment of this Act, the Secretary of the
			 Treasury may not limit the amount of remittances to Cuba that may be made by
			 any person who is subject to the jurisdiction of the United States, and the
			 Secretary shall rescind, for such 180-day period, all regulations in effect on
			 the date of enactment of this Act that so limit the amount of those
			 remittances.
			(b)Statutory
			 constructionNothing in subsection (a) may be construed to
			 prohibit the prosecution or conviction of any person committing an offense
			 described in section 1956 of title 18, United States Code (relating to the
			 laundering of monetary instruments), or section 1957 of such title (relating to
			 engaging in monetary transactions in property derived from specific unlawful
			 activity).
			4.Easing
			 restrictions on gift or relief packages for 180 days
			(a)In
			 generalExcept as provided in subsection (d), for the 180-day
			 period beginning on the date of the enactment of this Act, the President may
			 not limit the size, quantity or frequency, or the carrying, transporting or
			 shipping of personal gift items and relief supplies (not for sale or resale)
			 that are eligible to be shipped through existing or new mechanisms established
			 expressly for the delivery of such packages. Such items and supplies may be
			 sent to Cuba by any person who is subject to the jurisdiction of the United
			 States and the President shall rescind, for such 180-day period, all
			 regulations in effect on the date of the enactment of this Act that so limit
			 such items.
			(b)Personal gift
			 itemsFor purposes of this section, the term personal gift
			 items includes goods intended to improve the daily life of the Cuban
			 people, including clothing, medication, foodstuffs, personal hygiene items, and
			 other daily necessities.
			(c)Relief
			 suppliesFor the purposes of this section, the term relief
			 supplies means any item intended to provide temporary or permanent
			 comfort or shelter to hurricane victims in Cuba, or intended to facilitate
			 repairs to personal dwellings in Cuba damaged during the 2008 hurricane
			 season.
			(d)Statutory
			 constructionNothing in subsection (a) may be construed to
			 prohibit the prosecution or conviction of any person committing an offense
			 described in section 1956 of title 18, United States Code (relating to the
			 laundering of monetary instruments), or section 1957 of such title (relating to
			 engaging in monetary transactions in property derived from specific unlawful
			 activity).
			
